                                 Case 2:20-cv-05663-VAP-DFM Document 34 Filed 10/27/20 Page 1 of 16 Page ID #:488




                                  1                                 UNITED STATES DISTRICT COURT
                                  2                                CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       West Coast Hotel Management,
                                  6          LLC, et al.,
                                  7                                                 2:20-cv-05663-VAP-DFMx
                                                            Plaintiffs,
                                  8                         v.                          Order GRANTING Motion to
                                  9                                                         Dismiss (Dkt. 12).
                                          Berkshire Hathaway Guard
                                 10          Insurance Companies, et al.,
Central District of California
United States District Court




                                 11                         Defendants.
                                 12
                                 13
                                          Defendants Berkshire Hathaway Guard Insurance Companies and
                                 14
                                      AmGUARD Insurance Company (“Defendants”) filed a Motion to Dismiss
                                 15
                                      Plaintiffs’ Complaint (“Motion”). (Dkt. 12). Plaintiffs filed an Opposition to
                                 16
                                      the Motion. (Dkt. 25). After considering all papers filed in connection with
                                 17
                                      the Motion, the Court GRANTS the Motion.
                                 18
                                 19
                                                                          I. BACKGROUND
                                 20
                                          This matter arises out of the current COVID-19 pandemic and its
                                 21
                                      significant impact on businesses across the country. (See Dkt. 1). Plaintiffs
                                 22
                                      West Coast Hotel Management, dba University Square Hotel of Fresno, and
                                 23
                                      West Coast Orange Group, LLC, dba The Hotel Fresno, each own and
                                 24
                                      operate a hotel in Fresno, California. (Id. ¶¶ 1–2).
                                 25
                                 26

                                                                                1
                                 Case 2:20-cv-05663-VAP-DFM Document 34 Filed 10/27/20 Page 2 of 16 Page ID #:489




                                  1       Beginning in January 2020, Plaintiffs suffered losses due to the COVID-
                                  2   19 pandemic. (Id. ¶ 21). The spread of COVID-19 internationally affected
                                  3   travel and resulted in fewer reservations at Plaintiffs’ hotels. (Id.). Then in
                                  4   March 2020, as the virus spread domestically, the Mayor of Fresno issued
                                  5   an Executive Order (“Fresno Order”) directing the closure of all non-
                                  6   essential businesses. (See id. ¶ 23). The Governor of California issued a
                                  7   similar state-wide Executive Order (“State Order”) the same week. (Id.).
                                  8   Plaintiffs allege that as a direct and proximate result of these two Orders
                                  9   (together, the “Executive Orders”), public access to Plaintiffs’ hotels was
                                 10   prohibited and Plaintiffs suffered severe financial losses. (Id. ¶ 24).
Central District of California
United States District Court




                                 11
                                 12       Plaintiffs’ hotel properties are covered under a business insurance policy
                                 13   (the “Policy”) issued by Defendants.1 (Id. ¶ 12). The parties do not dispute
                                 14   that the Policy was in effect during the time period relevant to this matter.
                                 15   Coverage under the policy extends only to losses that result from a
                                 16   “Covered Cause of Loss.” Excluded as a Covered Cause of Loss is any
                                 17   “loss or damage caused directly or indirectly by . . . [a]ny virus, bacterium or
                                 18   other microorganism that induces or is capable of inducing physical distress,
                                 19   illness or disease.” (Id. Ex. 1, at 67, 70). It further provides that “[s]uch
                                 20   loss or damage is excluded regardless of any other cause or event that
                                 21   contributed concurrently or in any sequence to the loss.” (Id. at 67).
                                 22
                                 23
                                 24
                                         1
                                            Defendants assert that Berkshire Hathaway Guard Insurance Companies
                                 25      is not a legal entity and that Plaintiffs are insured by AmGUARD Insurance
                                         Company. (Dkt. 12 at 1). As AmGUARD is a named defendant in this ac-
                                 26      tion, this distinction does not affect the determination of the Motion.

                                                                              2
                                 Case 2:20-cv-05663-VAP-DFM Document 34 Filed 10/27/20 Page 3 of 16 Page ID #:490




                                  1       Under the Policy, “Business Income” coverage is available for loss of
                                  2   business income sustained due to the necessary suspension of operations
                                  3   during a “period of restoration” when the suspension is caused by “direct
                                  4   physical loss of or damage to property at the described premises.” (Id. at
                                  5   58). The period of restoration begins “72 hours after the time of direct
                                  6   physical loss or damage” and ends on the earlier of “[t]he date when the
                                  7   property at the described premises should be repaired, rebuilt or replaced
                                  8   with reasonable speed and similar quality; or . . . [t]he date when business is
                                  9   resumed at a new permanent location.” (Id. at 82). Relatedly, “Extra
                                 10   Expense” coverage covers expenses incurred during the period of
Central District of California
United States District Court




                                 11   restoration that would not have been incurred “if there had been no direct
                                 12   physical loss or damage to property at the described premises.” (Id. at 60).
                                 13
                                 14       The Policy also provides “Civil Authority” coverage. When a Covered
                                 15   Cause of Loss causes damage to property outside the described premises,
                                 16   coverage will extend to any loss of Business Income or incurred Extra
                                 17   Expense caused by an action of civil authority that prohibits access to the
                                 18   described premises. (Id. at 60–61). Civil Authority coverage requires that
                                 19   access to the area immediately surrounding the damaged property is
                                 20   prohibited by civil authority as a result of the damage and that the action of
                                 21   civil authority is taken in response to the damage. (Id.).
                                 22
                                 23       In January 2020, Plaintiffs sought indemnification from Defendants for
                                 24   incurred business losses. (Dkt. 1 ¶ 25). Defendants denied Plaintiffs’ claim.
                                 25   (Id. ¶ 26). Plaintiffs filed their Complaint on June 25, 2020, seeking a
                                 26   judicial declaration that (i) the Executive Orders constitute civil authority

                                                                              3
                                 Case 2:20-cv-05663-VAP-DFM Document 34 Filed 10/27/20 Page 4 of 16 Page ID #:491




                                  1   orders that prohibit access to Plaintiffs’ hotels; (ii) the prohibition of access is
                                  2   a covered cause of loss; (iii) the prohibition of access was necessitated by
                                  3   physical loss of or damage to the hotels; (iv) coverage is warranted under
                                  4   the Policy despite the Virus Exclusion; and (v) the Policy provides Civil
                                  5   Authority and Business Income coverage for losses or damage due to
                                  6   COVID-19 and the Executive Orders. (Id. ¶¶ 43–45).
                                  7
                                  8                             II.    LEGAL STANDARD
                                  9         Federal Rule of Civil Procedure 12(b)(6) allows a party to bring a
                                 10   motion to dismiss for failure to state a claim upon which relief can be
Central District of California
United States District Court




                                 11   granted. Rule 12(b)(6) is read along with Rule 8(a), which requires a short,
                                 12   plain statement upon which a pleading shows entitlement to relief. Fed. R.
                                 13   Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). When
                                 14   evaluating a Rule 12(b)(6) motion, a court must accept all material
                                 15   allegations in the complaint—as well as any reasonable inferences to be
                                 16   drawn from them—as true and construe them in the light most favorable to
                                 17   the non-moving party. See Doe v. United States, 419 F.3d 1058, 1062 (9th
                                 18   Cir. 2005); ARC Ecology v. U.S. Dep’t of Air Force, 411 F.3d 1092, 1096 (9th
                                 19   Cir. 2005); Moyo v. Gomez, 32 F.3d 1382, 1384 (9th Cir. 1994). “The court
                                 20   need not accept as true, however, allegations that contradict facts that may
                                 21   be judicially noticed by the court.” Schwarz v. United States, 234 F.3d 428,
                                 22   435 (9th Cir. 2000).
                                 23
                                 24         To survive a motion to dismiss, a plaintiff must allege “enough facts to
                                 25   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at
                                 26   570; Ashcroft v. Iqbal, 556 U.S. 662 (2009). “The plausibility standard is not

                                                                               4
                                 Case 2:20-cv-05663-VAP-DFM Document 34 Filed 10/27/20 Page 5 of 16 Page ID #:492




                                  1   akin to a ‘probability requirement,’ but it asks for more than a sheer
                                  2   possibility that a defendant has acted unlawfully. Where a complaint pleads
                                  3   facts that are ‘merely consistent with’ a defendant’s liability, it stops short of
                                  4   the line between possibility and plausibility of ‘entitlement to relief.’” Iqbal,
                                  5   556 U.S. at 678 (quoting Twombly, 550 U.S. at 556).
                                  6
                                  7         The Ninth Circuit has clarified that (1) a complaint must “contain
                                  8   sufficient allegations of underlying facts to give fair notice and to enable the
                                  9   opposing party to defend itself effectively” and (2) “the factual allegations
                                 10   that are taken as true must plausibly suggest an entitlement to relief, such
Central District of California
United States District Court




                                 11   that it is not unfair to require the opposing party to be subjected to the
                                 12   expense of discovery and continued litigation.” Starr v. Baca, 652 F. 3d
                                 13   1202, 1216 (9th Cir. 2011).
                                 14
                                 15       Although the scope of review is limited to the contents of the complaint,
                                 16   the Court may also consider exhibits submitted with the complaint, Hal
                                 17   Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1555 n.19 (9th
                                 18   Cir. 1990), and “take judicial notice of matters of public record outside the
                                 19   pleadings,” Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988).
                                 20
                                 21                           III.   EVIDENTIARY ISSUES
                                 22       The Court first resolves the various evidentiary issues associated with
                                 23   the present Motion. The Court grants Defendants’ request for judicial notice
                                 24   of (i) Executive Order N-33-20, issued by Governor Gavin Newsom on
                                 25   March 19, 2020 (Dkt. 14-1); (ii) Proclamation of the Mayor of the City of
                                 26   Fresno, California, issued by Mayor Lee Brand on March 16, 2020 (Dkt. 14-

                                                                               5
                                 Case 2:20-cv-05663-VAP-DFM Document 34 Filed 10/27/20 Page 6 of 16 Page ID #:493




                                  1   2); and (iii) Emergency Order 2020-02, issued by Fresno City Manager
                                  2   Wilma Quan on March 18, 2020 (Dkt. 14-3). (Dkt. 13). Judicial notice is
                                  3   appropriate as the Complaint refers to and relies on these Orders and
                                  4   Plaintiffs have not objected to the authenticity of the copies submitted by
                                  5   Defendants. See Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006) (“A
                                  6   court may consider evidence on which the complaint “necessarily relies” if:
                                  7   (1) the complaint refers to the document; (2) the document is central to the
                                  8   plaintiff's claim; and (3) no party questions the authenticity of the copy
                                  9   attached to the 12(b)(6) motion.”). Additionally, these Orders are
                                 10   appropriate for judicial notice as they are “matters of public record.” Mir,
Central District of California
United States District Court




                                 11   844 F.2d at 649. The Court denies Defendants’ remaining requests for
                                 12   judicial notice as the Court does not rely upon the underlying documents.
                                 13   (Dkts. 13, 30). Additionally, the Court will consider the Policy, which is
                                 14   attached as an exhibit to Plaintiffs’ Complaint and incorporated by reference.
                                 15   Biltmore Assocs., LLC v. Twin City Fire Ins. Co., 572 F.3d 663, 665 n.1 (9th
                                 16   Cir. 2009) (“A court may consider documents, such as the insurance
                                 17   policies, that are incorporated by reference into the complaint.”)
                                 18
                                 19         The Court also sustains Defendants’ evidentiary objections. (Dkt. 28).
                                 20   The Court will not consider the Declaration of Bac Tran (Dkt. 26), as well as
                                 21   the portions of Plaintiffs’ Opposition referring to the Declaration, and the
                                 22   “Proposal of Insurance” attached as an exhibit to Plaintiffs’ Opposition. In
                                 23   support of their Opposition, Plaintiffs have relied improperly on unpled
                                 24   factual allegations and documents not attached or referred to in their
                                 25   Complaint nor judicially noticeable. As explained above, on a motion to
                                 26   dismiss, the Court will consider only the complaint, documents incorporated

                                                                             6
                                 Case 2:20-cv-05663-VAP-DFM Document 34 Filed 10/27/20 Page 7 of 16 Page ID #:494




                                  1   by reference, and other matters appropriate for judicial notice. To the extent
                                  2   Plaintiffs’ Opposition cites to or relies upon other facts outside the
                                  3   Complaint, the Court will disregard them.
                                  4
                                  5                                 IV.    DISCUSSION
                                  6       Plaintiff seeks several declarations from the Court which would, in effect,
                                  7   establish that (1) coverage under the Business Income and Civil Authority
                                  8   provisions of the Policy was triggered under the circumstances alleged in
                                  9   the Complaint and (2) the Virus Exclusion does not preclude coverage. The
                                 10   Court addresses each of these three contested Policy provisions in turn.
Central District of California
United States District Court




                                 11
                                 12     A. Business Income Coverage
                                 13       Under California law, “interpretation of an insurance policy is a question
                                 14   of law.” 2 Palmer v. Truck Ins. Exch., 21 Cal. 4th 1109, 1115, 988 (1999).
                                 15   “When interpreting a policy provision, we must give terms their ordinary and
                                 16   popular usage, unless used by the parties in a technical sense or a special
                                 17   meaning is given to them by usage.” Id. (citation and quotation marks
                                 18   omitted). In addition, “[t]he terms in an insurance policy must be read in
                                 19   context and in reference to the policy as a whole, with each clause helping
                                 20   to interpret the other.” Sony Comput. Entm't Am. Inc. v. Am. Home
                                 21   Assurance Co., 532 F.3d 1007, 1012 (9th Cir. 2008) (citing Cal. Civ. Code §
                                 22   1641; Bay Cities Paving & Grading, Inc. v. Lawyers’ Mut. Ins. Co., 5 Cal. 4th
                                 23   854, 867 (1993); Palmer, 21 Cal. 4th at 1115).
                                 24
                                 25
                                         2
                                           The parties do not dispute that California law governs the interpretation of
                                 26      the Policy.

                                                                                7
                                 Case 2:20-cv-05663-VAP-DFM Document 34 Filed 10/27/20 Page 8 of 16 Page ID #:495




                                  1        Accordingly, the Court examines the Business Income provisions in
                                  2   context to determine if Plaintiffs have stated a legally cognizable claim.
                                  3   Business Income coverage requires that Plaintiffs suffer “direct physical loss
                                  4   of or damage to property.” (Dkt. 1 Ex. 1, at 58). While “direct physical loss
                                  5   of or damage to property” is not defined in the Policy, it plainly requires, at
                                  6   minimum, that the loss or damage be physical in nature. Indeed, the Policy
                                  7   contemplates a “period of restoration” after such loss or damage during
                                  8   which property is “repaired, rebuilt, or replaced.” (Id. at 82). This
                                  9   interpretation is consistent with the interpretations given to similar or
                                 10   identical language by courts applying California law. See 10E, LLC v.
Central District of California
United States District Court




                                 11   Travelers Indem. Co. of Connecticut, No. 2:20-CV-04418-SVW-ASx, 2020
                                 12   WL 5359653, at *4 (C.D. Cal. Sept. 2, 2020) (holding that “[p]hysical loss or
                                 13   damage occurs only when property undergoes a ‘distinct, demonstrable,
                                 14   physical alteration’”) (quoting MRI Healthcare Ctr. of Glendale, Inc. v. State
                                 15   Farm Gen. Ins. Co., 187 Cal.App.4th, 766, 799 (2010)); Mark’s Engine Co.
                                 16   No. 28 Rest., LLC v. Travelers Indem. Co. of Connecticut, No. 2:20-CV-
                                 17   04423-AB-SKx, 2020 WL 5938689, at *3 (C.D. Cal. Oct. 2, 2020) (same);
                                 18   Plan Check Downtown III, LLC v. Amguard Ins. Co., No. CV 20-6954-GW-
                                 19   SKx, 2020 WL 5742712, at *4–7 (C.D. Cal. Sept. 10, 2020) (applying a
                                 20   physical alteration standard in determining if insured alleged “physical loss
                                 21   of or damage to property”); Ward Gen. Ins. Servs., Inc. v. Employers Fire
                                 22   Ins. Co., 114 Cal. App. 4th 548, 556 (2003) (holding that a direct physical
                                 23   loss can exist only where the property at issue has “a material existence,
                                 24   formed out of tangible matter, and is perceptible to the sense of touch”).
                                 25
                                 26

                                                                              8
                                 Case 2:20-cv-05663-VAP-DFM Document 34 Filed 10/27/20 Page 9 of 16 Page ID #:496




                                  1          Here, Plaintiffs’ Complaint establishes that they suffered a temporary
                                  2   loss of economically valuable use of their hotels due to a decrease in
                                  3   patronage or the Executive Orders. (See Dkt. 1). Plaintiffs do not claim that
                                  4   any property has undergone a physical alteration or needs to be “repaired,
                                  5   rebuilt, or replaced.”3 The Complaint does not allege that Plaintiffs are not
                                  6   in possession of their hotels and the property contained within them.
                                  7   Instead, Plaintiffs contend that the loss of use of their properties is sufficient
                                  8   to trigger coverage under the Policy. (Dkt. 25 at 5–6). Under California law,
                                  9   however, a “detrimental economic impact” alone—as Plaintiffs have
                                 10   alleged—is not compensable under a property insurance contract. MRI
Central District of California
United States District Court




                                 11   Healthcare, 187 Cal. App. 4th at 779; see also Doyle v. Fireman's Fund Ins.
                                 12   Co., 21 Cal. App. 5th 33, 39 (2018) (“[W]hen it comes to property insurance,
                                 13   diminution in value is not a covered peril, it is a measure of a loss.”).
                                 14   Hence, Plaintiffs cannot state a legally cognizable claim based on the
                                 15   temporary loss of use of property alleged here.4 See 10E, 2020 WL
                                 16   5359653, at *6 (dismissing claim because losses from inability to use
                                 17   property do not amount to “direct physical loss of or damage to property”
                                 18   within the ordinary and popular meaning of that phrase); Mark’s Engine Co.,
                                 19   2020 WL 5938689, at *3 (same).
                                 20
                                         3
                                          To the extent Plaintiffs have attempted to argue that physical alteration
                                 21      occurred, they have failed to do so in a non-conclusory manner. The Court
                                 22      addresses this failure below.
                                         4
                                 23       Plaintiff relies on Studio 417, Inc. v. Cincinnati Ins. Co., No. 20-CV-03127-
                                         SRB, 2020 WL 4692385 (W.D. Mo. Aug. 12, 2020), a case from the Western
                                 24      District of Missouri applying Missouri law. (Dkt. 25 at 5–6). The Court
                                         chooses to follow the California authorities cited herein. Moreover, the in-
                                 25      surance policy in question in Studio 417 did not have a virus exclusion
                                         which, as discussed below, precludes coverage in the present matter. 2020
                                 26      WL 4692385, at *1.

                                                                               9
                                 Case 2:20-cv-05663-VAP-DFM Document 34 Filed 10/27/20 Page 10 of 16 Page ID #:497




                                  1
                                  2       In their Opposition, Plaintiffs argue that there was physical damage to
                                  3   their property as a result of the physical nature of COVID-19. (Dkt. 25 at 5).
                                  4   Plaintiffs’ Complaint, however, lacks the factual allegations needed to lend
                                  5   this theory plausibility. The Complaint merely states that there was “direct
                                  6   physical loss of or damage to the [hotels].” (Dkt. 1 ¶ 27). The Court
                                  7   disregards this conclusory allegation. See Iqbal, 556 U.S. at 679 (“[A] court
                                  8   considering a motion to dismiss can choose to begin by identifying
                                  9   pleadings that, because they are no more than conclusions, are not entitled
                                 10   to the assumption of truth.”). Absent that allegation, Plaintiffs’ Complaint
Central District of California
United States District Court




                                 11   provides only generic statements regarding the physical nature of COVID-
                                 12   19 and the number of cases in California and Fresno County. (Dkt. 1 ¶¶ 28–
                                 13   33). Critically, the Complaint does not attempt to connect those allegations
                                 14   to any losses or damage at Plaintiffs’ properties. Although Plaintiffs attempt
                                 15   belatedly to do so in their Opposition, the Court will not consider those new
                                 16   factual allegations.
                                 17
                                 18     B. Civil Authority Coverage
                                 19         Unlike the Business Income provisions, the Civil Authority provisions
                                 20   provide coverage for certain economic losses suffered by an insured in the
                                 21   absence of damage to the insured’s property. (See Dkt. 1 Ex. 1, at 60–61).
                                 22   As is expected for a property insurance policy, the requirement of property
                                 23   damage is not eliminated. (Id.). Instead, coverage is premised on damage
                                 24   to property other than the insured’s but within one mile of the insured’s
                                 25   premises. (Id.). The insured’s losses must result from an act of a civil
                                 26   authority, taken in response to that property damage, that prohibits access

                                                                            10
                                 Case 2:20-cv-05663-VAP-DFM Document 34 Filed 10/27/20 Page 11 of 16 Page ID #:498




                                  1   to the area immediately surrounding the damaged property, including the
                                  2   insured’s premises. (Id.).
                                  3
                                  4       Here, Plaintiffs request declaratory relief establishing the existence of
                                  5   Civil Authority coverage under the facts alleged in the Complaint. (See Dkt.
                                  6   1 ¶¶ 43–45). While Plaintiffs briefly describe the Executive Orders—the
                                  7   acts of civil authority at issue—and contend they were issued based on
                                  8   “evidence of physical damage to property,” Plaintiffs nevertheless fail to
                                  9   provide sufficient non-conclusory allegations to state a plausible claim.
                                 10   (Id. ¶ 23). Besides the generic descriptions of the Executive Orders,
Central District of California
United States District Court




                                 11   Plaintiffs’ Complaint contains unsupported statements like “the properties
                                 12   that are damaged are in the immediate area of the [hotels].” (Id. ¶¶ 23–24).
                                 13   Plaintiffs simply have recited the coverage criteria set forth in the Policy, and
                                 14   such bare allegations cannot support Plaintiffs’ request for declaratory relief.
                                 15   See Iqbal, 556 U.S. at 678 (a court need not take as true “[t]hreadbare
                                 16   recitals of the elements of a cause of action, supported by mere conclusory
                                 17   statements”); 10E, 2020 WL 539653, at *6 (granting motion to dismiss claim
                                 18   for civil authority coverage where plaintiff “paraphrase[d] the language of the
                                 19   Policy without specifying facts that could support recovery under the
                                 20   Policy”).
                                 21
                                 22     C. Virus Exclusion
                                 23       As with the other provisions of an insurance policy, “[t]he interpretation
                                 24   of an exclusionary clause is an issue of law.” Marquez Knolls Property
                                 25   Owners Assoc., Inc. v. Executive Risk Indemnity, Inc., 153 Cal. App. 4th
                                 26   228, 233–234 (2007). To be enforceable, a coverage exclusion must be

                                                                             11
                                 Case 2:20-cv-05663-VAP-DFM Document 34 Filed 10/27/20 Page 12 of 16 Page ID #:499




                                  1   “conspicuous, plain and clear.” Haynes v. Farmers Ins. Exch., 32 Cal. 4th
                                  2   1198, 1204 (2004); see also Ausmus v. Lexington Ins. Co., No. 08–CV–
                                  3   2342 L(LSP), 2009 WL 1098627, at *4 (S.D. Cal. Apr. 22, 2009) aff’d, 414 F.
                                  4   App’x 76 (9th Cir. 2011) (granting motion to dismiss because applicable
                                  5   exclusion was conspicuous and clear).
                                  6
                                  7      The Policy here excludes as a Covered Cause of Loss any “loss or
                                  8   damage caused directly or indirectly by . . . [a]ny virus, bacterium or other
                                  9   microorganism that induces or is capable of inducing physical distress,
                                 10   illness or disease.” (Dkt. 1 Ex. 1, at 67, 70). Coverage under the Business
Central District of California
United States District Court




                                 11   Income and Civil Authority provisions requires that the claimed loss or
                                 12   damage results from, or is caused by, a “Covered Cause of Loss.” (Id. at
                                 13   58, 60–61). Plaintiffs seek a declaration from the Court that there is
                                 14   “coverage under the Policy despite the Virus Exclusion provision.” (Dkt. 1
                                 15   ¶ 44). Defendants assert that the Virus Exclusion provision precludes all
                                 16   requested relief because it prevents coverage under the Policy.5 (Dkt. 12 at
                                 17   6–7).
                                 18
                                 19      The Court first analyzes the enforceability of the Virus Exclusion. A
                                 20   limitation on coverage is plain and clear when it is communicated in
                                 21   language understandable by the average layperson. Nat'l Auto. & Cas. Ins.
                                 22   Co. v. Stewart, 223 Cal.App.3d 452, 457 (1990). Here, the Virus Exclusion
                                 23
                                         5
                                 24        Typically, the insurer bears the burden of proving the applicability of an
                                         exclusion. State Farm Fire & Cas. Co. v. Martin, 872 F.2d 319, 321 (9th Cir.
                                 25      1989). Defendants have met that burden. Plaintiffs, however, request de-
                                         claratory relief regarding the applicability of the Virus Exclusion. Accord-
                                 26      ingly, Plaintiffs must also allege facts that state a plausible claim for relief.

                                                                                12
                                 Case 2:20-cv-05663-VAP-DFM Document 34 Filed 10/27/20 Page 13 of 16 Page ID #:500




                                  1   is plainly stated in language free of jargon. The Exclusion defines that
                                  2   losses are excluded whether caused directly or indirectly by a virus and
                                  3   specifies the viruses that are excluded, i.e. those that induce or can induce
                                  4   physical distress, illness, or disease. (See Dkt. 1 Ex. 1, at 67, 70). The
                                  5   Court can see no grounds for determining that this limitation is anything but
                                  6   plain and clear.
                                  7
                                  8       The Virus Exclusion is also conspicuous within the Policy. An exclusion
                                  9   “must be placed and printed so that it will attract the reader's attention.”
                                 10   Haynes, 32 Cal.4th at 1204. Plaintiffs assert that the Exclusion was
Central District of California
United States District Court




                                 11   included “as three sentences” buried within the “100+ page policy packet.”
                                 12   (Dkt. 1 ¶ 37). The body of the Policy, sans endorsements, however, is 48
                                 13   pages long. (See id. Ex. 1, at 54–101). The Exclusion is identified in the
                                 14   Form Index that precedes the Policy, which states that the “Virus or Bacteria
                                 15   Exclusion” is located on page 17 of the Policy. (Id. at 53). The Virus
                                 16   Exclusion is in fact located on page 17 under a bold-font heading titled
                                 17   “Virus or Bacteria.” (Id. at 70). It is also located alongside other Policy
                                 18   exclusions under another bold-font heading that sensibly reads,
                                 19   “Exclusions.” (Id. at 67, 70). As the Virus Exclusion is both conspicuous
                                 20   and clear, it is enforceable against Plaintiffs.
                                 21
                                 22       Under the facts alleged in the Complaint, the Court determines that the
                                 23   Virus Exclusion precludes coverage. Plaintiffs’ Complaint contains multiple
                                 24   admissions that their losses were caused directly or indirectly by a virus
                                 25   capable of inducing disease. First, Plaintiffs concede that “COVID-19 is an
                                 26   infectious disease caused by a virus.” (Dkt. 1 ¶ 19). Plaintiffs then assert

                                                                              13
                                 Case 2:20-cv-05663-VAP-DFM Document 34 Filed 10/27/20 Page 14 of 16 Page ID #:501




                                  1   that “due to the COVID-19 outbreak, Plaintiffs experienced a significant
                                  2   decline in hotel reservations and suffered significant economic losses.” (Id.
                                  3   ¶ 21 (emphasis added)). Plaintiffs also assert that they “have suffered, and
                                  4   continue to suffer, significant losses from the closure of their [hotels] and
                                  5   related losses due to the COVID-19 pandemic.” (Id. ¶ 42 (emphasis
                                  6   added)). Even if Plaintiffs were to argue that their losses were caused
                                  7   solely by the Executive Orders and not “directly or indirectly” by the virus,
                                  8   Plaintiffs have already admitted that the Orders were issued “to halt the
                                  9   physical spread of COVID-19.” (Id. ¶ 34). Indeed, the text of the Orders, of
                                 10   which the Court takes judicial notice, allows no other conclusion. (See Dkt.
Central District of California
United States District Court




                                 11   14-1 (State Order providing that “[o]ur goal is simple, we want to bend the
                                 12   curve, and disrupt the spread of the virus”); Dkt. 14-2 (Fresno Order issued
                                 13   in response to “conditions of extreme peril . . . with respect to the
                                 14   international COVID-19 pandemic”)).
                                 15
                                 16       Plaintiffs do not dispute that their losses were caused by a virus.
                                 17   Instead, Plaintiffs argue that the Virus Exclusion is unenforceable under the
                                 18   reasonable expectations doctrine. (See Dkt. 25 at 1–5). Specifically,
                                 19   Plaintiffs allege that Defendants did not highlight or explain the Virus
                                 20   Exclusion provision before Plaintiffs purchased the Policy, causing Plaintiffs
                                 21   to believe they had coverage under the factual circumstances alleged in the
                                 22   Complaint. (Dkt. 1 ¶ 38). The doctrine, however, does not give courts a
                                 23   license to refuse to enforce contract terms based on one party’s
                                 24   expectations. “[A]n insured's reasonable expectation of coverage is merely
                                 25   an interpretative tool used to resolve an ambiguity once it is found to exist
                                 26   and cannot be relied upon to create an ambiguity where none exists.” Cal.

                                                                             14
                                 Case 2:20-cv-05663-VAP-DFM Document 34 Filed 10/27/20 Page 15 of 16 Page ID #:502




                                  1   Traditions, Inc. v. Claremont Liab. Ins. Co., 197 Cal. App. 4th 410, 420
                                  2   (2011) (internal citations omitted).
                                  3
                                  4       Plaintiffs argue that ambiguity exists because “[a] pandemic is a social
                                  5   health crisis that afflicts entire countries and continents globally; it is much
                                  6   more than just a simple virus.6 (Dkt. 25 at 4). The Court declines to accept
                                  7   Plaintiffs’ interpretation. As Defendants correctly note, Plaintiffs’
                                  8   interpretation defies the plain and unambiguous text of the Policy and is
                                  9   “akin to arguing that a coverage exclusion for damage caused by fire does
                                 10   not apply to damage caused by a very large fire.” (Dkt. 27 at 3). As
Central District of California
United States District Court




                                 11   Plaintiffs are unable to circumvent the Virus Exclusion, Plaintiffs’ Complaint
                                 12   fails to state a legally cognizable claim for relief.
                                 13
                                 14     D.    Leave to Amend
                                 15       Federal Rule of Civil Procedure 15(a) provides that leave to amend
                                 16   “shall be freely given when justice so requires.” When considering whether
                                 17   to grant leave to amend pleadings, “a court must be guided by the
                                 18   underlying purpose of Rule 15—to facilitate decision on the merits rather
                                 19   than on the pleadings or technicalities.” United States v. Webb, 655 F.2d
                                 20   977, 979 (9th Cir. 1981). Accordingly, leave to amend should be denied only
                                 21   when allowing amendment would unduly prejudice the opposing party,
                                 22   cause undue delay, be futile, or if the moving party acted in bad faith.
                                 23   Leadsinger, Inc. v. BMG Music Publ'g, 512 F.3d 522, 532 (9th Cir. 2008).
                                 24
                                         6
                                          Plaintiffs also raise this interpretation as an independent reason for the
                                 25      Court to determine that the COVID-19 pandemic is outside the scope of the
                                         Virus Exclusion. This does not alter the Court’s rejection of Plaintiffs’ inter-
                                 26      pretation.

                                                                                15
                                 Case 2:20-cv-05663-VAP-DFM Document 34 Filed 10/27/20 Page 16 of 16 Page ID #:503




                                  1   When dismissing a claim, “a district court should grant leave to amend even
                                  2   if no request to amend the pleading was made, unless it determines that the
                                  3   pleading could not possibly be cured by the allegation of other facts.”
                                  4   Eldridge v. Block, 832 F.2d 1132, 1130 (9th Cir. 1987) (quoting Doe v. United
                                  5   States, 58 F.3d 494, 497 (9th Cir. 1995) (internal quotation marks omitted)).
                                  6   Here, as the Virus Exclusion precludes coverage under the Civil Authority
                                  7   and Business Income provisions of the Policy, the Court determines that
                                  8   granting Plaintiffs leave to amend would be futile. Accordingly, the Court
                                  9   GRANTS the Motion without leave to amend.
                                 10
Central District of California
United States District Court




                                 11                               V.    CONCLUSION
                                 12      The Court GRANTS Defendants’ Motion to Dismiss without leave to
                                 13   amend.
                                 14
                                 15   IT IS SO ORDERED.
                                 16
                                 17       Dated:     10/27/20
                                 18                                                       Virginia A. Phillips
                                                                                     United States District Judge
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                            16
